Per Curiam.
Even though this action is one at law, if the plaintiff seeks to escape from the consequences of a release by showing mutual mistake or mistake and fraud, that issue, though equitable in nature, may be determined in the law action. (Wilcox v. American T. & T. Co., 176 N. Y. 115; Warner v. Star Co., 162 App. Div. 458.) It is not necessary first to reform the instrument. (Susquehanna S. S. Co. v. Andersen & Co., 239 N. Y. 285.) The rule is no different in the Municipal Court, since plaintiff does not seek equitable relief, but merely seeks to negative the affirmative defense interposed by the defendant. (Mundler v. Palmer, 165 N. Y. Supp. 987; Jensen v. Barber Steamship Lines, 110 Misc. 632.)
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Hammer, Callahan and Shientag, JJ.